Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2017

                                     No. 04-17-00709-CV

                         IN THE INTEREST OF A.A.M., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02894
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER

       Appellant’s brief was due on November 27, 2017. Neither the brief nor a motion for
extension of time has been filed. Furthermore, on November 13, 2017, this court ordered
appellant to file the docketing statement for this appeal by November 27, 2017. Neither the
docketing statement nor a motion for extension of time has been filed.

        We order Manuel Rodriguez, appellant’s court-appointed appellate attorney, to file
appellant’s brief and the docketing statement by December 14, 2017. Appellant is advised that
no extensions of time will be granted absent a showing of extraordinary circumstances. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance. If
the brief and the docketing statement are not filed by the date ordered, the court may abate the
appeal and remand the case to the trial court for a hearing to determine whether appellant or
counsel has abandoned this appeal. See TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent
persons a right to counsel in parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544
(Tex. 2003) (holding that this right to counsel includes the right to effective counsel).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court